Citation Nr: 1442466	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for DeQuervain's tendonitis of the bilateral wrists, and a ganglion cyst in the left wrist.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1994 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

Service connection for bilateral wrist disorders was originally denied in a March 2007 rating decision.  The RO subsequently denied reopening the claim in a July 2008 rating decision.  Finally, the RO issued a third rating decision in May 2009 which reopened the claim and denied it on the merits.  The Veteran timely perfected her appeal of the May 2009 decision to the Board.  Although the RO found that the March 2007 and July 2008 rating decisions were final and subsequently determined that new and material evidence had been submitted to reopen the claim, the Board finds that neither of the earlier decisions are final, as explained below.  Thus, this appeal stems from the Veteran's original June 2006 claim.

The Veteran did not appeal the March 2007 and July 2008 rating decisions.  See 38 C.F.R. §§ 20.200, 20.302 (2013) (setting forth requirements and timeline for initiating and perfecting an appeal to the Board).  However, she did submit new and material evidence within one year of the date of mailing of each of those decisions, thus preventing them from becoming final.  38 C.F.R. § 3.156(b) (2013) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2013) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  The new evidence must be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The March 2007 rating decision denied service connection for a bilateral wrist disability because there was no evidence establishing a current diagnosis.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding that there must be a current disability in order to establish service connection).  The Veteran's VA treatment records through March 2007 did not contain a diagnosis related to the Veteran's wrist pain.  Subsequently, a September 2007 VA treatment record reflected a diagnosis of DeQuervain's disease (later referred to in the treatment records as DeQuervain's tendonitis) for the first time.  This evidence was new as the Veteran had not previously received a diagnosis related to her wrist pain.  In addition, this evidence was material because it related to establishing that the Veteran had a current diagnosis.  Therefore, the Board finds that the March 2007 rating decision was not final since new and material evidence was received within one year of the decision's date of mailing.

The July 2008 rating decision denied reopening the claim because the RO found that no new and material evidence had been submitted, particularly in regards to the in-service element.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding that there must be an in-service incurrence or aggravation of a disease or injury in order to establish service connection).  At the time of the July 2008 decision, there was no evidence corroborating the Veteran's statement of the in-service event.  However, less than one year later, in December 2008, the Veteran submitted a buddy statement in which the witness states that she personally witnessed the Veteran's "injury to her wrist" as well as the Veteran's complaints of wrist pain and stiffness resulting from the Veteran's work during service.  This evidence is new because it had not previously been submitted and it is material because it relates to establishing an in-service event or occurrence that caused the current disability.  Therefore, the Board finds that the July 2008 rating decision is not final since new and material evidence was received within one year of the decision's date of mailing.  Accordingly, none of the prior rating decisions are final and this appeal stems from the Veteran's original service connection claim.


FINDING OF FACT

The Veteran's DeQuervain's tendonitis of the bilateral wrists and ganglion cyst in the left wrist were incurred in active service.


CONCLUSION OF LAW

Service connection for DeQuervain's tendonitis of the bilateral wrists and a ganglion cyst in the left wrist is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim is based on her contention that her DeQuervain's tendonitis of the bilateral wrists resulted from handling heavy equipment during active service.  For the following reasons, the Board finds that service connection for DeQuervain's tendonitis of the bilateral wrists is established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In this matter, all three elements have been satisfied in order to establish service connection.  First, the evidence shows that the Veteran has a current disability.  More specifically, the Veteran was diagnosed with DeQuervain's tendonitis of the bilateral wrists in a September 2007 VA treatment record.  She was also diagnosed with a ganglion cyst in the left wrist revealed in a magnetic resonance imaging (MRI) study, as reflected in a July 2007 VA treatment record.  These diagnoses are reaffirmed in subsequent treatment records, including a December 2009 VA treatment record which attributed some of her symptoms to the ganglion cyst in the left wrist, and a November 2010 VA treatment record reflecting a diagnosis of chronic DeQuervain's tendonitis.  Accordingly, the first element is satisfied.

Second, the evidence shows that there was an in-service incurrence of an injury.  The Veteran stated that she injured her wrists as a result of working with heavy equipment while on active duty.  In her June 2006 formal application for compensation, she stated that she injured her wrists in service from buffering the floors and having to lift the buffer and carry it from one floor to another.  This account is corroborated by a December 2008 buddy statement in which the witness testified to personally observing the Veteran's injury to the wrists from constant buffering of the floor during active service, as well as hearing the Veteran's complaints of pain and stiffness in her wrists.  Although the service treatment records contain no indication that the Veteran sought treatment related to her wrists while on active duty, such evidence is not necessary in order for the statements provided by the Veteran and her corroborating witness to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the absence of medical "records does not, in and of itself, render lay evidence not credible").  Accordingly, the second element necessary to establish service connection has been satisfied.

Third, and finally, the evidence supports a causal relationship between the Veteran's diagnosis of DeQuervain's tendonitis of the bilateral wrists and the work she performed while on active duty.  The VA treatment records reflect that since July 2006 the Veteran's treating physician has repeatedly found that the Veteran's wrist pain was more likely than not associated with her military service.  In an August 2008 letter, the physician wrote that the Veteran had bilateral wrist pain since active service which was caused by a repetitive motion injury from repeated operation of a buffering machine that was larger than she was.  This finding is essentially reiterated in a December 2009 VA treatment record and other VA treatment records.  Accordingly, there is competent and probative evidence establishing a nexus between the Veteran's current wrist disorders and the injury she incurred during service.  Thus, the third element is satisfied. 

The Board notes that the VA treatment records reflect that in November 2003 the Veteran also attributed her wrist pain to the repetitive motions she was required to perform during a job she held after service.  However, she also stated the workman's compensation claim she submitted to her former employer was denied, indicating that the Veteran's disability was not related to her post-service employment.  In addition, the Veteran has stated that her wrist pain started during active duty, which supports the conclusion that her disability is related to the injury she sustained in service.  Thus, resolving reasonable doubt in favor of the claim, the Board finds that the three Shedden elements have been established.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102.

Accordingly, service connection for DeQuervain's tendonitis of the bilateral wrists, and a ganglion cyst in the left wrist, is granted.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for DeQuervain's tendonitis of the bilateral wrists, and a ganglion cyst in the left wrist, is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


